Exhibit 10.28

 

Share Pledge Agreement

 

This Share Pledge Agreement (this “Agreement”) has been executed by and among
the following parties on December 2, 2004 in Beijing.

 

Party A:   Lenovo-AsiaInfo Technologies, Inc. (hereinafter “Pledgee”)    
Address:   4/F Zhongdian Information Tower, No.6 Zhongguancun South Street,
Haidian District, Beijing 100086, P.R. China Party B:   Lenovo Holdings Limited
(hereinafter “Pledgor “)     Address:   10th Floor, Tower A, Rongke Information
Center, No. 2 Academy of Sciences Southern Road, Haidian District, Beijing,
China Party C:   Lenovo Security Technologies (Beijing), Inc. (hereinafter
“Party C”)     Address:   Room 801-810, Zhongdian Information Tower         6
Zhongguancun South Street, Haidian District, Beijing 100086, P.R. China

 

Whereas:

 

1. Pledgor is a company duly organized and existing under the laws of the
People’s Republic of China (hereinafter referred to as “China”), and holds 51%
of the equity interest in Party C. Party C is a limited liability company
registered in Beijing, China and duly organized and existing under the laws of
China engaging in the information security business.

 

2. Pledgee is a wholly-foreign-owned enterprise registered in Beijing, China and
duly organized and existing under the laws of China. Pledgee and Party C have
executed a Business Cooperation Agreement (as defined below).

 

3. Pledgor hereby pledges all of its equity interest in Party C to Pledgee as
security for all payments due and payable by Party C to Pledgee, including
without limitation, the consulting and service fees, under the Business
Cooperation Agreement.

 

4. Party C intends to acknowledge the respective rights and obligations of
Pledgor and Pledgee under this Agreement, and to provide any necessary
assistance in registering the Pledge.

 

Therefore, the Parties have mutually agreed to execute this Agreement upon the
following terms.

 

1. Definitions

 

Unless otherwise provided for in this Agreement, the terms below shall have the
following meanings:

 

  1.1 “Pledge” shall refer to the security interest granted by Pledgor to
Pledgee

 

1



--------------------------------------------------------------------------------

pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis upon the conversion, auction or sale of the
Equity Interest.

 

  1.2 “Equity Interest” shall refer to all of the equity interest in Party C
which is currently lawfully held by or to be acquired by Pledgor.

 

  1.3 “Term of Pledge” shall refer to the term set forth in Section 3.2 of this
Agreement.

 

  1.4 “Business Cooperation Agreement” shall refer to the Exclusive Business
Cooperation Agreement executed by and between Party C (which is partially owned
by Pledgor) and Pledgee on December 2, 2004.

 

  1.5 “Event of Default” shall refer to any of the circumstances set forth in
Article 7 of this Agreement.

 

  1.6 “Notice of Default” shall refer to the notice issued by Pledgee in
accordance with this Agreement declaring an Event of Default.

 

2. The Pledge

 

As security for the prompt and complete performance of all or any part of the
payments due and payable by Party C to Pledgee (whether by virtue of maturity,
acceleration or otherwise), including without limitation the consulting and
services fees under the Business Cooperation Agreement, Pledgor hereby agrees to
pledge and pledges the Equity Interest in Party C, which is currently lawfully
held by or to be acquired by Pledgor, to Pledgee.

 

3. Term of the Pledge

 

  3.1 This Agreement shall become effective as of the date when the Pledge is
registered in the Shareholders’ Register of Party C. The Pledge shall be
continuously valid until all payment obligations under the Business Cooperation
Agreement have been fulfilled by Party C. The Parties agree that Pledgor and
Party C shall register the Pledge in the Shareholders’ Register of Party C
within 3 business days following the execution of this Agreement.

 

  3.2 During the term of the Pledge, in the event Party C fails to pay the
consulting or service fees in accordance with the Business Cooperation Agreement
to Pledgee, Pledgee shall have the right, but not the obligation, to dispose of
the Equity Interest in accordance with the provisions of this Agreement.

 

4. Custody of Pledge Records

 

  4.1 Upon the registration of the Pledge in the Shareholders’ Register of Party
C, Pledgor shall deliver to Pledgee’s custody the capital contribution
certificate for the Equity Interest and the Shareholders’ Register of Party C.
Pledgee shall have custody of such records during the entire term of the Pledge
set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

  4.2 Pledgee shall have the right to collect dividends generated by the Equity
Interest during the term of the Pledge.

 

5. Representations and Warranties of Pledgor

 

  5.1 Pledgor is the sole legal and beneficial owner of the Equity Interest.

 

  5.2 Pledgee shall have the right to dispose of and transfer the Equity
Interest in accordance with the provisions set forth in this Agreement.

 

  5.3 Except for the Pledge, Pledgor has not created any security interest or
other encumbrance over the Equity Interest.

 

6. Covenants and Further Agreements of Pledgor

 

  6.1 Pledgor hereby covenants to the Pledgee, that during the term of this
Agreement, Pledgor:

 

  6.1.1 shall not transfer the Equity Interest, incur or permit the existence of
any security interest or other encumbrance that may affect the Pledgee’s rights
and interests in the Equity Interest without the prior written consent of
Pledgee;

 

  6.1.2 shall comply with the provisions of all laws and regulations applicable
to the Pledge, and shall, within 5 days of receipt of any notice, order or
recommendation issued or prepared by relevant competent authorities regarding
the Pledge, present the aforementioned notice, order or recommendation to
Pledgee, and shall comply with the aforementioned notice, order or
recommendation or submit objections and representations with respect to the
aforementioned matters upon Pledgee’s reasonable request; and

 

  6.1.3 promptly notify Pledgee of any event or notice received by Pledgor that
may have an impact on Pledgee’s rights to the Equity Interest or any portion
thereof, as well as any event or notice received by Pledgor that may have an
impact on any guarantees and other obligations of Pledgor under this Agreement.

 

  6.2 Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any successors or representatives of Pledgor or any other persons
through any legal proceedings.

 

  6.3 To protect or perfect the security interest granted by this Agreement for
payment of the consulting and service fees under the Business Cooperation
Agreement, Pledgor hereby undertakes to execute in good faith and to cause

 

3



--------------------------------------------------------------------------------

other parties who have an interest in the Pledge to execute all relevant
certificates, agreements, deeds and/or covenants reasonably required by Pledgee.
Pledgor also undertakes to perform and to cause other parties who have an
interest in the Pledge to perform actions reasonably required by Pledgee, to
facilitate the exercise by Pledgee of its rights and authority granted thereto
by this Agreement, and to enter into all relevant documents regarding ownership
of equity interest with Pledgee or a designee(s) of Pledgee (natural
persons/legal persons). Pledgor undertakes to provide Pledgee within a
reasonable time with all relevant notices, orders and decisions regarding the
Pledge reasonably requested by Pledgee.

 

  6.4 Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of such guarantees, promises,
agreements, representations and conditions hereunder by Pledgor, Pledgor shall
compensate for all the losses suffered by the Pledgee.

 

7. Event of Default

 

  7.1 Each of the following shall be an Event of Default:

 

  7.1.1 Party C fails to pay in full any of the consulting and service fees
payable under the Business Cooperation Agreement or breaches any other
obligations of Party C thereunder;

 

  7.1.2 Any representation or warranty by Pledgor in Article 5 of this Agreement
contains material misrepresentations or errors, and/or Pledgor violates any of
the warranties in Article 5 of this Agreement or any of the covenants in Article
6 of this Agreement;

 

  7.1.3 Pledgor fails to complete the filing procedure of the Pledge within the
time period stipulated in Section 3.1;

 

  7.1.4 Pledgor breaches any provisions of this Agreement;

 

  7.1.5 Except as expressly stipulated in Section 6.1.1, Pledgor transfers or
purports to transfer or abandons the Equity Interest pledged or assigns the
Equity Interest pledged without the written consent of Pledgee;

 

  7.1.6 Any of Pledgor’s own loans, guarantees, indemnifications, promises or
other debt liabilities to any third party or parties (1) become subject to a
demand of early repayment or performance due to a default on the part of
Pledgor; or (2) become due but are not capable of being repaid or performed in a
timely manner by Pledgor;

 

  7.1.7 Any approval, license, permit or authorization of government agencies
that makes this Agreement enforceable, legal and effective is withdrawn,
terminated, invalidated or substantively changed;

 

4



--------------------------------------------------------------------------------

  7.1.8 The promulgation of applicable laws renders this Agreement illegal or
renders it impossible for Pledgor to continue to perform its obligations under
this Agreement;

 

  7.1.9 Adverse changes in properties owned by Pledgor, which in the judgment of
Pledgee may affect the Pledgor’s ability to perform its obligations under this
Agreement;

 

  7.1.10 The successor or custodian of Party C is only capable of partially
performing or refuses to perform the payment obligations under the Business
Cooperation Agreement; and

 

  7.1.11 Any other circumstances that may affect the ability of Pledgee to
exercise its right under the Pledge.

 

  7.2 Upon notice or discovery of the occurrence of any circumstance or events
described in Section 7.1 or any circumstances or events that may lead to the
circumstances described in Section 7.1, Pledgor shall immediately notify Pledgee
in writing of such occurrence.

 

  7.3 Unless an Event of Default set forth in Section 7.1 has been successfully
resolved to Pledgee’s satisfaction, Pledgee may issue a Notice of Default to
Pledgor in writing upon the occurrence of such Event of Default or at any time
thereafter and dispose of the Pledge in accordance with the provisions of
Article 8 of this Agreement.

 

8. Exercise of Pledge

 

  8.1 Subject to the provisions of Section 7.3, Pledgee may exercise the right
to enforce the Pledge concurrently with the issuance of a Notice of Default in
accordance with Section 7.2 or at any time after the issuance of such Notice of
Default. Once Pledgee elects to enforce the Pledge, Pledgor shall cease to be
entitled to any rights or interests associated with the Equity Interest.

 

  8.2 Upon the occurrence of an Event of Default, Pledgee is entitled to acquire
the Equity Interest pledged hereunder and to dispose of the Equity Interest, to
the extent permitted and in accordance with applicable law, and to keep all of
the proceeds from such disposition and Pledgor hereby waives any rights it may
have to demand any such proceeds from Pledgee. Likewise, in such circumstance
Pledgor shall have no obligation to Pledgee for any deficiency remaining after
such disposition of the Equity Interest.

 

  8.3 When Pledgee disposes of the Pledge in accordance with this Agreement,
Pledgor and Party C shall provide all necessary assistance to enable Pledgee to
enforce the Pledge in accordance with this Agreement.

 

  8.4 Notwithstanding any provisions to the contrary in this Agreement, any and
all liability of Pledgor under this Agreement shall be limited to the Equity
Interest in Party C and the Pledgor shall not be required to undertake any
liability or provide any remedy from assets other than the Equity Interest.

 

5



--------------------------------------------------------------------------------

9. Assignment

 

  9.1 Without Pledgee’s prior written consent, Pledgor shall not have the right
to assign or delegate its rights and obligations under this Agreement.

 

  9.2 This Agreement shall be binding on Pledgor and its successors and
permitted assigns, and shall be valid with respect to Pledgee and each of its
successors and assigns.

 

  9.3 At any time, Pledgee may assign any and all of its rights and obligations
under the Business Cooperation Agreement to its designee(s) (natural/legal
persons, who shall be qualified to be designee(s) in accordance with relevant
laws and regulations), in which case such designee(s) shall have all rights and
obligations of Pledgee under this Agreement, as if it were the original party to
this Agreement. When the Pledgee assigns its rights and obligations under the
Business Cooperation Agreement to a designee, upon Pledgee’s request, Pledgor
shall execute all relevant agreements or other documents relating to such
assignment.

 

  9.4 In the event of a change in Pledgee due to an assignment, Pledgor shall,
at the request of Pledgee, execute a new pledge agreement with the new pledgee
on the same terms and conditions as this Agreement.

 

  9.5 Pledgor shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by the parties hereto or any of them,
including the Power of Attorney granted to Pledgee, perform the obligations
hereunder and thereunder, and refrain from any action or omission that may
affect the effectiveness and enforceability hereof and thereof. Any remaining
rights of Pledgor with respect to the Equity Interest pledged hereunder shall
not be exercised by Pledgor except in accordance with the written instructions
of Pledgee.

 

10. Termination

 

Upon the full payment of the consulting and service fees under the Business
Cooperation Agreement and upon termination of Party C’s obligations under the
Business Cooperation Agreement, this Agreement shall be terminated.

 

11. Handling Fees and Other Expenses

 

  11.1 All fees and out of pocket expenses relating to this Agreement, including
legal costs, cost of production, stamp tax and any other taxes and fees shall be
borne by Party C. In the event that the law requires Pledgee to pay relevant
taxes, Party C shall fully reimburse Pledgee for all such taxes paid by it.

 

12. The Duty to Maintain Confidentiality

 

The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall

 

6



--------------------------------------------------------------------------------

maintain the confidentiality of all such information, and without obtaining the
written consent of other Parties, it shall not disclose any relevant information
to any third parties, except in the following circumstances: (a) such
information is or will be in the public domain (provided that this is not the
result of a public disclosure by the receiving party); (b) information disclosed
as required by applicable laws or rules or regulations of any stock exchange; or
(c) information required to be disclosed by any Party to its legal counsel or
financial advisor regarding the transaction contemplated hereunder, and such
legal counsel or financial advisor are also bound by confidentiality duties
similar to the duties in this section. Disclosure of any confidential
information by any staff member or agent hired by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for such breach under this Agreement. This section shall survive
the termination of this Agreement for any reason.

 

13. Governing Law and Resolution of Disputes

 

  13.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

  13.2 Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”) under
the UNCITRAL Arbitration Rule. For the purpose of such arbitration, there shall
be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each of Pledgor and Pledgee shall select one (1) member and the
third member shall be selected by mutual agreement of the other members, or if
the other members fail to reach agreement on a third member within twenty (20)
days after their selection, such third member shall thereafter be selected by
the HKIAC upon application made to it for such purpose. The language used in
such arbitration shall be English, and the place of arbitration shall be in Hong
Kong at HKIAC. Any such arbitration shall be administered by HKIAC in accordance
with HKIAC Procedures for Arbitration in force at the date of this Agreement
including any additions to the UNCITRAL Arbitration Rules as are therein
contained. The decision by the Board of Arbitration shall be final and binding
on the parties.

 

  13.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

14. Notices

 

  14.1 All notices and other communications required or permitted to be given by
a Party to the other Parties pursuant to this Agreement shall be delivered
personally or sent by registered mail, postage prepaid, by a commercial

 

7



--------------------------------------------------------------------------------

courier service or by facsimile transmission to the address of the other Parties
set forth below. A confirmation copy of each notice shall also be sent by E-mail
to such other Parties. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  14.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified in such notices.

 

  14.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

  14.2 For the purpose of giving notices, the contact details of the Parties are
as follows:

 

Party A:   4/F Zhongdian Information Tower, No.6 Zhongguancun South Street,
Haidian District, Beijing 100086, P.R. China     Attn: Yu Dong     Phone:
+86-10-6250 1658     Facsimile: +86-10-6250 1665     E-mail: dongyu@asiainfo.com
Party B:   10th Floor, Tower A, Rongke Information Center, No. 2 Academy of
Sciences Southern Road, Haidian District, Beijing, China     Attn: Hu Jingshan  
  Phone: +86-10-6250 9440     Facsimile: +86-10-6250 9165     E-mail:
hujs@legendholdings.com.cn Party C:   Room 801-810, Zhongdian Information Tower,
6 Zhongguancun South Street, Haidian District, Beijing 100086, P.R. China    
Attn: Yu Dong     Phone: +86-10-6250 1638     Facsimile: +86-10-6250 1668    
E-mail: dongyu@asiainfo.com

 

  14.3 Any Party may at any time change its contact details for notices by
delivering a notice to the other Parties setting forth its new contact details
in accordance with the terms hereof.

 

15. Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable

 

8



--------------------------------------------------------------------------------

provisions with effective provisions that accomplish to the greatest extent
permitted by law the intentions of the Parties, and the economic effect of such
effective provisions shall be as close as possible to the economic effect of
those invalid, illegal or unenforceable provisions.

 

16. Attachments

 

The attachments to this Agreement shall be an integral part of this Agreement.

 

17. Effectiveness

 

  17.1 Any amendments, changes and supplements to this Agreement shall be in
writing and shall become effective after the affixation of the signatures or
seals of the parties thereto.

 

  17.2 This Agreement is written in both Chinese and English. The parties hereto
shall execute three originals, one for each party, and each original shall have
equal validity. In case there is any conflict between the Chinese version and
the English version, the Chinese version shall prevail.

 

9



--------------------------------------------------------------------------------

Party A: Lenovo-AsiaInfo Technologies, Inc. Representative:  

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:   Yu Bing Title:   President and Chief Executive Officer Party B: Lenovo
Holdings Limited Representative:  

/s/ Tang Xudong

--------------------------------------------------------------------------------

Name:   Tang Xudong Title:   Vice President Party C: Lenovo Security
Technologies (Beijing), Inc. Representative:  

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:   Yu Bing Title:   Legal Representative

 

10